804 So. 2d 618 (2002)
Abbie G. MITCHELL, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, etc., et al., Appellees.
No. 3D01-2654.
District Court of Appeal of Florida, Third District.
January 23, 2002.
Abbie G. Mitchell in proper person.
John D. Maher (Tallahassee), for appellee Unemployment Appeals Commission.
Before JORGENSON, GERSTEN, and GODERICH, JJ.
PER CURIAM.
Abbie Mitchell appeals from an order of the Unemployment Appeals Commission reversing an award of unemployment compensation benefits. For the following reasons, we reverse.
Although the employee's work attitude and demeanor may not have been appropriate to her employment, the record does not contain substantial competent evidence to support a finding of misconduct serious enough to disqualify her from receiving unemployment compensation benefits. See Carmona v. Florida Unemployment Appeals Comm'n, 26 Fla. L. Weekly D661, ___ So.2d ___, 2001 WL 219075 (Fla. 3d DCA 2001); see also Benitez v. Girlfriday, Inc., 609 So. 2d 665, 666 (Fla. 3d DCA 1992) ("Misconduct serious enough to warrant *619 an employee's dismissal is not necessarily serious enough to warrant the forfeiture of compensation benefits.").
Reversed and remanded with directions to afford the employee the benefits claimed.